             Case 20-20182 Document 267 Filed in TXSB on 05/26/20 Page 1 of 12




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                 CORPUS CHRISTI DIVISION

                                                                 )
    In re:                                                       )     Chapter 11
                                                                 )
                                                  1
    J. C. PENNEY COMPANY, INC., et al.,                          )     Case No. 20-20182 (DRJ)
                                                                 )
                                     Debtors.                    )     (Jointly Administered)
                                                                 )     (Emergency Hearing Requested)

            DEBTORS’ EMERGENCY MOTION FOR ENTRY OF AN ORDER
              APPROVING PROCEDURES TO PAY FEES AND EXPENSES
        OF POTENTIAL INVESTORS IN CONNECTION WITH THE MARKET TEST

             EMERGENCY RELIEF HAS BEEN REQUESTED. A HEARING WILL BE CONDUCTED ON THIS
             MATTER ON JUNE 2, 2020, AT 3:00 P.M. (CENTRAL TIME) AT UNITED STATES BANKRUPTCY
             COURT FOR THE SOUTHERN DISTRICT OF TEXAS, 1133 N. SHORELINE BLVD, CORPUS
             CHRISTI, TEXAS 78401. IF YOU OBJECT TO THE RELIEF REQUESTED OR YOU BELIEVE THAT
             EMERGENCY CONSIDERATION IS NOT WARRANTED, YOU MUST EITHER APPEAR AT THE
             HEARING OR FILE A WRITTEN RESPONSE PRIOR TO THE HEARING. OTHERWISE, THE COURT
             MAY TREAT THE PLEADING AS UNOPPOSED AND GRANT THE RELIEF REQUESTED.
             RELIEF IS REQUESTED NOT LATER THAN JUNE 2, 2020.
             PLEASE NOTE THAT ON MARCH 24, 2020, THROUGH THE ENTRY OF GENERAL ORDER 2020-10,
             THE COURT INVOKED THE PROTOCOL FOR EMERGENCY PUBLIC HEALTH OR SAFETY
             CONDITIONS.
             IT IS ANTICIPATED THAT ALL PERSONS WILL APPEAR TELEPHONICALLY AND ALSO MAY
             APPEAR VIA VIDEO AT THIS HEARING.
             AUDIO COMMUNICATION WILL BE BY USE OF THE COURT’S REGULAR DIAL-IN NUMBER.
             THE DIAL-IN NUMBER IS +1(832) 917-1510. YOU WILL BE RESPONSIBLE FOR YOUR OWN LONG-
             DISTANCE CHARGES. YOU WILL BE ASKED TO KEY IN THE CONFERENCE ROOM NUMBER.
             JUDGE JONES’ CONFERENCE ROOM NUMBER IS 205691.
             PARTIES MAY PARTICIPATE IN ELECTRONIC HEARINGS BY USE OF AN INTERNET
             CONNECTION. THE INTERNET SITE IS WWW.JOIN.ME. PERSONS CONNECTING BY MOBILE
             DEVICE WILL NEED TO DOWNLOAD THE FREE JOIN.ME APPLICATION.
             ONCE CONNECTED TO WWW.JOIN.ME, A PARTICIPANT MUST SELECT “JOIN A MEETING”.
             THE CODE FOR JOINING THIS HEARING BEFORE JUDGE JONES IS “JUDGEJONES”. THE NEXT
             SCREEN WILL HAVE A PLACE FOR THE PARTICIPANT’S NAME IN THE LOWER LEFT CORNER.
             PLEASE COMPLETE THE NAME AND CLICK “NOTIFY”.
             HEARING APPEARANCES SHOULD BE MADE ELECTRONICALLY AND IN ADVANCE OF THE
             HEARING. YOU MAY MAKE YOUR ELECTRONIC APPEARANCE BY:
             1) GOING TO THE SOUTHERN DISTRICT OF TEXAS WEBSITE;
             2) SELECTING “BANKRUPTCY COURT” FROM THE TOP MENU;


1
      A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the
      Debtors’ proposed claims and noticing agent at http://cases.primeclerk.com/JCPenney. The location of Debtor
      J. C. Penney Company, Inc.’s principal place of business and the Debtors’ service address in these chapter 11
      cases is 6501 Legacy Drive, Plano, Texas 75024.



25916433v.2 103910/00028
        Case 20-20182 Document 267 Filed in TXSB on 05/26/20 Page 2 of 12




        3) SELECTING JUDGES’ PROCEDURES AND SCHEDULES;
        4) SELECTING “VIEW HOME PAGE” FOR JUDGE DAVID R. JONES;
        5) UNDER “ELECTRONIC APPEARANCE” SELECT “CLICK HERE TO SUBMIT ELECTRONIC
        APPEARANCE;”
        6) SELECT J. C. PENNEY COMPANY, INC., ET AL. FROM THE LIST OF ELECTRONIC
        APPEARANCE LINKS, AND
        7) AFTER SELECTING J. C. PENNEY COMPANY, INC., ET AL. FROM THE LIST, COMPLETE THE
        REQUIRED FIELDS AND HIT THE “SUBMIT” BUTTON AT THE BOTTOM OF THE PAGE.
        SUBMITTING YOUR APPEARANCE ELECTRONICALLY IN ADVANCE OF THE HEARING WILL
        NEGATE THE NEED TO MAKE AN APPEARANCE ON THE RECORD AT THE HEARING


        The above-captioned debtors and debtors in possession (collectively, the “Debtors”) state

the following in support of this motion (this “Motion”):

                                         Preliminary Statement

        1.       The Restructuring Support Agreement filed on the Petition Date (the “RSA”),2

which is supported by approximately 70% of the First Lien Lenders, expressly contemplates a

Market Test (as described below) in addition to the standalone plan option.

        2.       More specifically, the RSA calls for the Debtors to conduct a robust process

(the “Market Test”) in which the Debtors solicit interest:

                    from parties wishing to provide new money debt financing to New JCP and/or
                     the REIT;

                    in the sale or sale/leaseback of the Debtors’ owned distribution centers;

                    in the provision of new capital to New JCP and/or the REIT in exchange for
                     equity in such entity;

                    in the purchase of New JCP, the REIT, or substantially all of the assets of
                     either as a going concern; and

                    in the purchase of all or part of the Debtors’ assets (any party demonstrating
                     interest in any of the foregoing, a “Potential Investor”).




2
    Terms used herein and not otherwise defined have the meaning ascribed to such term by the RSA.


                                                       2
25916433v.2 103910/00028
        Case 20-20182 Document 267 Filed in TXSB on 05/26/20 Page 3 of 12




        3.       The Debtors have continued to engage in extensive discussions surrounding the

forgoing with several Potential Investors. And there is robust interest. But, because of concerns

around process—specifically that the standalone plan will be pursued with the Market Test simply

serving as a “check”—certain interested parties are hesitant to spend the significant resources

necessary to meet admittedly aggressive deadlines. Thus, to truly maximize value and the

possibility of a going concern for the benefit of all stakeholders, including 85,000 employees, the

Debtors must request the ability to pay potential “work fees” and otherwise reimburse parties for

their efforts in a compressed period of time.

        4.       More specifically, through this Motion, the Debtors seek relief, but not direction,

to implement procedures (the “MT Payment Procedures”) pursuant to which the Debtors may pay

certain Potential Investors for their reasonable and documented fees and expenses in the aggregate

amount not to exceed $3,000,000. The Debtors intend to use these funds for only the most serious

participants in close coordination with their key stakeholders.

                                          Relief Requested

        5.       The Debtors seek entry of an order (the “Order”), substantially in the form attached

hereto authorizing, but not directing, the Debtors to implement procedures by which they may pay

Potential Investors’ for reasonable and documented work fees and expenses in connection with the

Potential Investors’ ongoing diligence up to an aggregate amount of $3,000,000.

                                      Jurisdiction and Venue

        6.       The United States Bankruptcy Court for the Southern District of Texas

(the “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. This is a core

proceeding pursuant to 28 U.S.C. § 157(b). The Debtors confirm their consent, pursuant to

rule 7008 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to the entry of

a final order.

                                                  3
25916433v.2 103910/00028
        Case 20-20182 Document 267 Filed in TXSB on 05/26/20 Page 4 of 12




        7.       Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        8.       The bases for the relief requested herein are sections 105(a), 363, and 503 of chapter

11 of title 11 of the United States Code (the “Bankruptcy Code”), Bankruptcy Rules 2002 and

6004, and rule 4002-1 and 9013-1 of the Bankruptcy Local Rules for the Southern District of Texas

(the “Bankruptcy Local Rules”).

        9.       On May 15, 2020 (the “Petition Date”), each Debtor filed a voluntary petition for

relief under chapter 11 of the Bankruptcy Code.            A detailed description of the facts and

circumstances of these chapter 11 cases is set forth in the Declaration of Bill Wafford, Executive

Vice President, Chief Financial Officer of J. C. Penney Company, Inc., in Support of

Debtors’ Chapter           11   Petitions   and   First    Day     Motions     [Docket     No.     25]

(the “First Day Declaration”) filed on May 15, 2020 and incorporated by reference herein.

                                        MT Payment Procedures

        10.      The Debtors request that the Court approve the MT Payment Procedures set forth

in the Order. The MT Payment Procedures establish a streamlined process for the payment of

professional fees and expenses accrued during the Market Test by certain Potential Investors (such

professionals, the “MT Professionals,” and such fees and expenses, the “MT Professional Fees”).

The MT Payment Procedures will permit the Debtors to pay the Potential Investor for reasonable

and documented MT Professional Fees and will provide reporting to the Office of the United States

Trustee for the Southern District of Texas (the “U.S. Trustee”) and the professionals for any

statutory committee of unsecured creditors.

        11.      Prior to incurring any MT Professional Fees for which a Potential Investor

anticipates seeking payment, the Potential Investor must provide the Debtors with a notice of the

anticipated payment request (email shall suffice) (each such request, a “Payment Request Notice”).

The Payment Request Notice will include the estimated quantum of the MT Professional Fees, the

                                                   4
25916433v.2 103910/00028
        Case 20-20182 Document 267 Filed in TXSB on 05/26/20 Page 5 of 12




identity of the MT Professionals, and the scope of work intended to be undertaken by the MT

Professionals. If the Debtors determine in an exercise of their business judgment that payment for

some or all of such costs is a valuable use of estate resources, they will respond to such Potential

Investor, notifying such party of the Debtors’ intent to provide payment, and provide the amount

they deem reasonable and appropriate in their business judgment. While these chapter 11 cases

are pending, the Debtors may not provide payments in the aggregate amount exceeding

$3,000,000.

        12.      Beginning with the period ending on June 30, 2020, and in four-week

increments (each four-week period, an “MT Period”) thereafter, while these chapter 11 cases are

pending, the Debtors shall serve on the Notice Parties,3 no later than 5 business days after the

conclusion of such MT Period, a statement describing each Potential Investor receiving funds

pursuant to the MT Payment Procedures during the immediately preceding MT Period (the “MT

Period Report”).       Each MT Period Report shall include the following information:                          (a) a

description (but not the specific identity) of the Potential Investor being paid; (b) the aggregate

amounts disbursed to that Potential Investor during the reported MT Period; and (c) all

disbursements made to that Potential Investor to date pursuant to the MT Payment Procedures. All

information will be provided to the Notice Parties on a “professional eyes only” basis and will be

considered strictly confidential. The initial MT Period Report shall cover the period beginning

on the Petition Date and ending June 30, 2020.




3
    For purposes of this Motion and the Order, “Notice Parties” shall include: (a) counsel to any statutory committee
    appointed in these chapter 11 cases; and (b) the U.S. Trustee for the Southern District of Texas, Attn.: Stephen
    Statham (stephen.statham@usdoj.gov) and Hector Duran, Jr. (hector.duran.jr@usdoj.gov).


                                                         5
25916433v.2 103910/00028
        Case 20-20182 Document 267 Filed in TXSB on 05/26/20 Page 6 of 12




                                            Basis for Relief

I.      Payment for the MT Professional Fees are Fair, Designed to Maximize the Value
        Received for the Assets (if applicable), and are Consistent with the Debtors’
        Reasonable Business Judgment.

        13.      Courts have made clear that a debtor’s business judgment is entitled to substantial

deference with respect to the procedures to be used in selling an estate’s assets. See, e.g., In re

Schipper, 933 F.2d 513, 515 (7th Cir. 1991) (“Under Section 363, the debtor in possession can sell

property of the estate . . . if he has an ‘articulated business justification.’”) (internal citations

omitted); see also In re Martin, 91 F.3d 389, 395 (3d Cir. 1996) (explaining that courts usually

defer to the trustee’s “legitimate business justification” with respect to the “disposition of assets

of the estate”); In re Integrated Res., Inc., 147 B.R. 650, 656–57 (S.D.N.Y. 1992) (noting that

bidding procedures that have been negotiated by a trustee are to be reviewed according to the

deferential “business judgment” standard, under which such procedures and arrangements are

“presumptively valid”).

        14.      The paramount goal in any proposed sale of property of the estate is to maximize

the proceeds received by the estate. See In re Edwards, 228 B.R. 552, 561 (Bankr. E.D. Pa. 1998)

(“The purpose of procedural bidding orders is to facilitate an open and fair public sale designed to

maximize value for the estate.”); In re Food Barn Stores, Inc., 107 F.3d 558, 564–65 (8th Cir.

1997) (in bankruptcy sales, “a primary objective of the Code [is] to enhance the value of the estate

at hand”); In re Integrated Res., Inc., 147 B.R. at 659 (“[I]t is a well-established principle of

bankruptcy law that the objective of the bankruptcy rules and the trustee’s duty with respect to

such sales is to obtain the highest price or greatest overall benefit possible for the estate.”) (internal

citations omitted).




                                                    6
25916433v.2 103910/00028
        Case 20-20182 Document 267 Filed in TXSB on 05/26/20 Page 7 of 12




        15.      The Debtors believe that the proposed MT Payment Procedures will promote active

participation in the Market Test from earnestly interested parties and will elicit the highest or

otherwise best offers available. The MT Payment Procedures will allow the Debtors to conduct

the sale and marketing process in a controlled, fair, and open fashion and are designed to encourage

participation by financially capable bidders who can demonstrate the ability to close a transaction.

Specifically, the MT Payment Procedures contemplates a process by which to minimize barriers

to entry and provide potentially interested parties with sufficient time to perform due diligence and

acquire the information necessary to submit a timely and well-informed bid.

        16.      At the same time, the MT Payment Procedures provide the Debtors with an

opportunity to receive as many competitive offers as reasonably possible. As such, creditors of

the Debtors’ estates can be assured that the consideration obtained will be fair and reasonable at

or above market.

        17.      The Debtors submit that the MT Payment Procedures will encourage a competitive

Market Test, are appropriate under the relevant standards governing auction proceedings and

bidding incentives in bankruptcy proceedings

        18.      Accordingly, for all of the foregoing reasons, the Debtors believe that the MT

Payment Procedures: (a) will encourage robust bidding in the Market Test; and (b) are appropriate

under the relevant standards governing bidding incentives in bankruptcy proceedings and should

be approved.

II.     The Relief Sought in the Proposed Order is in the Best Interests of the Debtors’
        Estates and Should be Approved.

        19.      Under section 363(b) of the Bankruptcy Code, the Debtors “after notice and

hearing, may use, sell, or lease, other than in the ordinary course of business, property of the

estate.” 11 U.S.C. §363(b)(1).


                                                 7
25916433v.2 103910/00028
        Case 20-20182 Document 267 Filed in TXSB on 05/26/20 Page 8 of 12




        20.      Courts in the Fifth Circuit analyze the appropriateness of bidding incentives

(including fee reimbursement) under the “business judgment rule” standard, and the law is well

established in this district that courts consider whether (a) the incentive hampers, rather than

encourages, bidding, and (b) the amount of the incentive is unreasonable relative to the proposed

purchase price. See In re ASARCO, L.L.C., 650 F.3d 593 (5th Cir. 2011) (affirming bankruptcy

court’s decision to apply the business judgment rule to evaluate whether an expense reimbursement

bid protection was permissible); see also In re ASARCO LLC, 441 B.R. 813, 826 (S.D. Tex. 2010)

(explaining three-part test used to determine whether expense reimbursement was permissible

under business judgment rule); Official Comm. of Subordinated Bondholders v. Integrated Res.,

Inc. (In re Integrated Res., Inc.), 147 B.R. 650, 657-58 (S.D.N.Y. 1992) (to evaluate bid

protections, courts should employ the business judgment rule, which proscribes judicial second-

guessing of the corporate debtor’s actions taken in good faith, absent self-dealing and in the

exercise of honest judgment).

        21.      Under this standard, the Debtors’ requested authority to approve, in their reasonable

business judgment, the MT Payment Procedures in these chapter 11 cases passes muster. The

Debtors recognize the significant expenditure of time, energy, and resources that go into preparing

a bid for the Market Test, and that incentives in the form of payment for anticipated fees and

expenses may encourage a Potential Investor to invest the requisite time, money, and effort to

negotiate with the Debtors and perform the necessary due diligence attendant to the acquisition of

the assets, despite the inherent risks and uncertainties of the chapter 11 process. Moreover, any

offer resulting from the Market Test would provide a floor with respect to the assets that it offers

to purchase, and may encourage other Potential Investors to put their best offer forward and engage




                                                   8
25916433v.2 103910/00028
        Case 20-20182 Document 267 Filed in TXSB on 05/26/20 Page 9 of 12




with the Debtors in an effort to be chosen as the selected transaction counterparty. Any such

increased competition would inure to the benefit of the Debtors’ estates.

        22.      Fifth Circuit courts have granted a debtor’s request to use property of the estate

outside of the ordinary course of business upon a finding that such use is supported by sound

business reasons. See, e.g., Institutional Creditors of Continental Air Lines, Inc. v. Continental

Air Lines, Inc. (In re Continental Air Lines), 780 F.2d 1223, 1226 (5th Cir. 1986) (“[F]or a debtor-

in-possession or trustee to satisfy its fiduciary duty to the debtor, creditors and equity holders,

there must be some articulated business justification for using, selling, or leasing the property

outside the ordinary course of business.”); In re Asarco, L.L.C., 650 F.3d 593, 601 (5th Cir. 2011)

aff’g 441 B.R. 813, 824 (S.D. Tex. 2010) (“Section 363 of the Bankruptcy Code addresses the

debtor’s use of property of the estate and incorporates a business judgment standard.”); see also

id. (quoting Cont’l Air Lines, 780 F.2d at 1226) (“The business judgment standard in section 363

is flexible and encourages discretion. ‘Whether the proffered business justification is sufficient

depends on the case . . . . [T]he bankruptcy judge should consider all salient factors pertaining to

the proceeding and, accordingly, act to further the diverse interests of the debtor, creditors and

equity holders, alike.’”); In re new Millennium Management, LLC, No. 13–35719–H3–7, 2014

WL 2949394 (Bankr. S.D. Tex. June 30, 2014).

        23.      Authority to offer payment for customary fees and expenses in accordance with the

terms of the MT Payment Procedures reflects sound business purposes and is in the best interests

of the Debtors, their estates, and all stakeholders, as the bids will establish a floor for further

bidding that may increase the consideration given in exchange for the assets. For the reasons set

forth above, the Debtors respectfully request authorization to implement the MT Payment

Procedures to be utilized by the Debtors in their discretion.



                                                 9
25916433v.2 103910/00028
       Case 20-20182 Document 267 Filed in TXSB on 05/26/20 Page 10 of 12




                                                Notice

        24.      Notice of the hearing on the relief requested in this Motion will be provided by the

Debtors in accordance and compliance with Bankruptcy Rules 4001 and 9014, as well as the

Bankruptcy Local Rules, and is sufficient under the circumstances. The Debtors will provide

notice to parties-in-interest, including: (a) the U.S. Trustee for the Southern District of Texas;

(b) the holders of the 50 largest unsecured claims against the Debtors (on a consolidated basis);

(c) Otterbourg P.C., as counsel to Wells Fargo Bank, N.A., administrative agent under the

Debtors’ revolving credit facility; (d) JPMorgan Chase Bank, N.A., as administrative agent under

the Debtors’ term loan facility; (e) Wilmington Trust, N.A., as indenture trustee under the

Debtors’ (i) 5.875% first lien secured notes due 2023, (ii) 8.625% second lien secured notes due

2025, (iii) 5.65% unsecured notes due 2020, (iv) 7.125% unsecured notes due 2023, (v) 6.90%

unsecured notes due 2026, (vi) 6.375% unsecured notes due 2036, (vii) 7.40% unsecured notes

due 2037, and (viii) 7.625% unsecured notes due 2097; (f) Milbank LLP, as counsel to the ad hoc

group of certain first lien creditors; (g) the United States Attorney’s Office for the Southern District

of Texas; (h) the Internal Revenue Service; (i) the United States Securities and Exchange

Commission; (j) the Environmental Protection Agency and similar state environmental agencies

for states in which the Debtors conduct business; (k) the state attorneys general for states in which

the Debtors conduct business; and (l) any party that has requested notice pursuant to Bankruptcy

Rule 2002. The Debtors submit that, in light of the nature of the relief requested, no other or

further notice need be given.




                                                  10
25916433v.2 103910/00028
           Case 20-20182 Document 267 Filed in TXSB on 05/26/20 Page 11 of 12




            WHEREFORE, the Debtors request that the Court enter an order, substantially in the form

    attached hereto, granting the relief requested in this Motion and granting such other and further

    relief as is appropriate under the circumstances

Respectfully Submitted,
May 26, 2020

/s/ Matthew D. Cavenaugh
JACKSON WALKER L.L.P.                             KIRKLAND & ELLIS LLP
Matthew D. Cavenaugh (TX Bar No. 24062656)        KIRKLAND & ELLIS INTERNATIONAL LLP
Jennifer F. Wertz (TX Bar No. 24072822)           Joshua A. Sussberg, P.C. (admitted pro hac vice)
Kristhy M. Peguero (TX Bar No. 24102776)          Christopher Marcus, P.C. (admitted pro hac vice)
Veronica A. Polnick (TX Bar No. 24079148)         Aparna Yenamandra (admitted pro hac vice)
1401 McKinney Street, Suite 1900                  601 Lexington Avenue
Houston, Texas 77010                              New York, New York 10022
Telephone:      (713) 752-4200                    Telephone:     (212) 446-4800
Facsimile:      (713) 752-4221                    Facsimile:     (212) 446-4900
Email:          mcavenaugh@jw.com                 Email:         joshua.sussberg@kirkland.com
                jwertz@jw.com                                    christopher.marcus@kirkland.com
                kpeguero@jw.com                                  aparna.yenamandra@kirkland.com
                vpolnick@jw.com
                                                  Proposed Co-Counsel to the Debtors
Proposed Co-Counsel to the Debtors                and Debtors in Possession
and Debtors in Possession




    25916433v.2 103910/00028
       Case 20-20182 Document 267 Filed in TXSB on 05/26/20 Page 12 of 12




                                     Certificate of Service

        I certify that on May 26, 2020, I caused a copy of the foregoing document to be served by
the Electronic Case Filing System for the United States Bankruptcy Court for the Southern District
of Texas.

                                                      /s/ Matthew D. Cavenaugh
                                                      Matthew D. Cavenaugh




25916433v.2 103910/00028
